NUMBER 13-21-00224-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                             IN RE CITY OF ARANSAS PASS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                   Memorandum Opinion by Justice Tijerina1

        By petition for writ of mandamus, relator, the City of Aransas Pass, Texas (the

City), sought to compel the trial court to quash deposition notices directed to Mayor

Ramiro Gomez, Council Members Carrie Scruggs, Jan Moore, and Vickie Abrego, and

former Council Member Billy Ellis. However, the City has now filed an unopposed motion

to dismiss this original proceeding on grounds that the parties have reached an



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
agreement concerning the matters in dispute. The City contends that the petition for writ

of mandamus has been rendered moot and it requests that we dismiss this original

proceeding.

       The Court, having examined and fully considered the unopposed motion to dismiss

this original proceeding, is of the opinion that it should be granted. See Heckman v.

Williamson County, 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since

the time of filing, there has ceased to exist a justiciable controversy between the parties—

that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable

interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (stating that a case becomes moot “if a controversy ceases to

exist between the parties at any stage of the legal proceedings”); see also In re Smith

County, 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding). Accordingly, we

lift the stay previously imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated

or modified, an order granting temporary relief is effective until the case is finally

decided.”). We grant the unopposed motion to dismiss and we dismiss this original

proceeding as moot.



                                                                   JAIME TIJERINA
                                                                   Justice

Delivered and filed on the
11th day of August, 2021.




                                                2